In passing upon petitions for compensation the commissioners of the department of labor and industry act in aquasi-judicial capacity; but in general they act as an administrative board. Their determinations are reviewable in this court only by certiorari. When they exercise a discretionary power nothing short of a showing of an abuse of discretion will justify this court in setting aside or modifying their determination. By statute (2 Comp. Laws 1929, § 8447) the department of *Page 327 
labor and industry may, for sufficient cause shown, extend the time within which a party may review the determination of a deputy commissioner. When a showing is made upon an application for such an extension of time, granting or denying the application is, at least in a very large measure, a matter of discretion. Brunette v. Quincy Mining Co., 197 Mich. 301 (16 N.C.C.A. 743). We have repeatedly declined to interfere with discretionary orders of the department of labor and industry made in administering this phase of the workmen's compensation act. Among such cases the following may be noted: Collins v.Albert A. Albrecht Co., 207 Mich. 627; Hosner v. Village ofRomeo, 229 Mich. 654; Suggs v. Ternstedt Manfg. Co.,232 Mich. 599. As stated in the opinion of Mr. Justice EDWARD M. SHARPE, plaintiff made a showing on the basis of which the commission granted an extension of time. The showing was such that it seems to me it cannot be held the commission abused its discretion in granting the extension of time; and therefore the award of the commission should not, for that reason, be vacated.
Nor do I think the award should be disturbed, as claimed by appellants, because the department permitted the taking of the additional testimony of certain physicians who examined plaintiff subsequent to the hearing before the deputy commissioner. Especially is this true since the testimony given by these witnesses, while based upon their subsequent examinations, referred to plaintiff's condition at or prior to the time of the hearing before the deputy; and further, full opportunity for cross-examination was afforded.
There is testimony in the record to sustain the department's determination of plaintiff's partial *Page 328 
disability. The extent of such partial disability was a question of fact which had to be determined from the testimony in which there was a decided conflict. Plaintiff's claim on this appeal, that the award of $4 per week is inadequate, cannot be reviewed on certiorari. The award for partial disability is affirmed, with costs to appellee.
BUTZEL, BUSHNELL, and Toy, JJ., concurred with NORTH, C.J.